As noted in the Exhibit Index to this Annual Report on Form 10-K, this Exhibit
10.9 replaces the Services Agreement filed as Exhibit 10.22 to the Company's
Annual Report on Form 10-K for the year ended June 30, 2013, filed September 23,
2013.
 
 
Exhibit 10.9

 
SERVICES AGREEMENT
 
This Services Agreement (“Agreement”) is entered into by and between Park City
Group, Inc., a Nevada corporation (the “Company”) and Fields Management, Inc., a
Utah Corporation (“Fields”), as of the 1st day of July 2013.
 
Recitals:
 
 
A.
Fields is a corporation in the business of providing executive management
services, including performing the functions of President and Chief Executive
Officer for the Company.

 
 
B.
This Agreement is made to protect the Company’s legitimate and legally
protectible property and business interests.

 
 
C.
This Agreement is entered into in order to define the terms and conditions of
Fields’ relationship with the Company.

 
 
D.
The current Services Agreement between the parties dated April 9, 2009 expired
on June 30, 2013 and due to the performance of the Executive, particularly in
his ability to perform multiple functions and due to the fact that there have
been only minor changes in the amount of fees charged by Fields, the parties now
desire to continue their business relationship and make adjustments to the fees
paid to more accurately compensate for the work being performed.

 
Agreements:
 
Now, Therefore, in consideration of the mutual covenants and promises contained
in, and the mutual benefits to be derived from this Agreement, and for other
good and valuable consideration, the Company and Fields agree as follows:
 
1.           Independent Contractor.
 
The Company hereby retains Fields, and Fields hereby accepts such retainer, on
the terms and conditions of this Agreement.  It is understood and agreed that
Fields and its employees or other individuals it uses to perform the services
set forth herein for the Company, are independent contractors and not employees
of the Company.
 
2.           Term of the Services.
 
This Agreement shall be effective as of July 1, 2013 (the “Effective Date”) and
continue pursuant to the terms hereof until the 30th day of June 2018 (the
“Initial Term”), unless sooner terminated pursuant to the terms hereof or
extended at the sole discretion of the Company’s Board of Directors. The Initial
Term and any subsequent terms will automatically renew for additional one year
periods unless, six months prior to the expiration of the then current term,
either party gives notice to the other that the Agreement will not renew for an
additional term. In the event of such written notice being timely provided by
the Company, Fields shall not be required to perform any responsibilities or
duties to the Company during the final two months of the then-existing term. In
such event, the Company will remain obligated to Fields for all compensation and
other benefits set forth herein and in any written modifications hereto.
 

 
-1-

--------------------------------------------------------------------------------

 



3.           Duties.
 
(a)           General Duties. Fields shall provide to the Company an individual
(the “Executive”) to fill the role and perform the functions of Chairman,
President and Chief Executive Officer of the Company, and shall have such
duties, responsibilities and obligations as are established by the Bylaws of the
Company or are generally required of persons employed in similar positions. This
shall include full executive powers of these positions over all operating and
financial officers, the authority to hire and fire officers and employees, and
to authorize expenditures of money for corporate purposes, subject to the right
of the Board of Directors to impose reasonable restrictions and requirements.
 
(b)           Performance. To the best of his ability and experience, the
Executive will at all times loyally and conscientiously perform all duties, and
discharge all responsibilities and obligations, required of and from him
pursuant to the express and implicit terms hereof, and to the reasonable
satisfaction of the Company. The Executive shall devote as much of his  time,
energy, skill and attention as is required to the business of the Company, and
the Company shall be entitled to all of the benefits and profits arising from or
incident to all such work, services, and advice of Executive rendered to the
Company.
 
 (c)           Outside Activities. Nothing in this Agreement shall prohibit
Executive from directing his personal investments or accepting speaking or
presentation engagements in exchange for honoraria, or from rendering services
to, or serving on boards of, charitable organizations, so long as such
activities do not interfere or conflict with the performance of Fields’ duties
hereunder.
 
(d)           Additional Services.  Fields may be asked from time to time by the
Company to provide other services which Fields can provide using other of its
employees in addition to the Executive.  Compensation to Fields for such
additional services shall be agreed upon at the time of the request.
 
4.           Compensation and Benefits.
 
(a)           Fee. The Company shall pay to Fields an annual base fee of
$500,000 (“Annual Base Fee”). The Annual Base Fee, which shall be pro-rated for
any partial period, will be payable in equal semi-monthly installments. The
Annual Base Fee shall be subject to a percentage annual increase equal to 75% of
the percentage annual Revenue growth of the Company as reported in its annual
10-K report filed with the SEC.  Such increase shall be effective with the first
payroll period following the filing of the 10-K beginning with the filing for
the 2014 fiscal year.
 
 (b)           Indemnification; D&O Insurance. The Company shall indemnify
Fields to the fullest extent of that which is available under Chapter 78 of the
Nevada Revised Statutes, and shall provide director’s and officer’s insurance
with such coverages, in such amounts and from such insurers as constitutes good
practices by comparable companies in the same business as the Company. Such
insurance shall provide defense and coverage obligations for any claim arising
out of Fields’ or Executive’s acts or omissions committed during the Initial
Term or any subsequent term hereof, regardless of when such claims are asserted.
 
(c)           Incentive Bonus. An incentive bonus, based upon the Company’s
achievement of performance goals shall be paid to Fields.  The goals will be
pre-determined each year by the Compensation Committee of the Board of Directors
in discussion with the Executive.
 

 
-2-

--------------------------------------------------------------------------------

 

 
 
(d)           Travel and Business Expense Reimbursement. The Company shall
promptly reimburse Fields for all of Executives reasonable travel and business
expenses.
 
(e)           Company Vehicle. The Company shall reimburse Fields for the costs
of a vehicle of Executives choice. The reimbursement shall not exceed $1,200.00
per month plus applicable deposits if purchased on a monthly installment
contract or leased pursuant to a operating lease. The Company shall also pay
reasonable operating costs of such vehicle to include insurance, registration
and taxes, maintenance, fuel and other related costs.
 
(f)           Computer Equipment. The Company shall provide to Fields an annual
allowance of up to $6,000 to be used to acquire miscellaneous computer
equipment.
 
(g)           Life Insurance. At the expiration of the term life insurance
policy currently in place that has a beneficiary designated by Executive, the
Company shall buy, maintain and pay the premiums for a  new life insurance
policy which is  mutually agreeable and to be  in the name of the Executive in
the amount of at least $5,000,000, with the beneficiary to be designated by the
Executive at his sole discretion.  Coverage of the policy shall continue during
the term of this Agreement.
 
(h)           Stock Grant.  The Company hereby grants to Fields 600,000 shares
of its restricted common stock priced on July 1, 2013 (the ”Stock Grant”) to be
issued according to a pro-rata ten year vesting schedule, the first issuance of
which shall be one year from the Effective Date.
 
(i)           Retirement Annuity. The Board of Directors of the Company will
develop a plan for a trigger event to put into place a retirement annuity or
other bonus award.  Such plan shall be developed within six months of the
Effective Date.
 
5.           Proprietary Information.
 
(a)           Obligation. Neither Fields nor the Executive shall not disclose,
publish, disseminate, reproduce, summarize, distribute, make available or use
any Proprietary Information, except in pursuance of Fields’ duties,
responsibilities and obligations under this Agreement and for the benefit of the
Company.
 
(b)           Definition. As used in this Agreement, “Proprietary Information”
means information that is (i) designated as “confidential,” “proprietary” or
both by the Company or should have been known to be “confidential” or
“proprietary” to the Company from the nature of the information or the
circumstances of its disclosure, and (ii) has economic value or affords
commercial advantage to the Company because it is not generally known or readily
ascertainable by proper means by other persons. By way of illustration,
Proprietary Information includes but is not limited to information relating to
the Company’s products, services, business operations, business plans and
financial affairs, and customers; any application, utility, algorithm, formula,
pattern, compilation, program, device, method, technique, process, idea,
concept, know-how, flow chart, drawing, standard, specification, or invention;
and any tangible embodiment of Proprietary Information that may be provided to
or generated by Fields or the Executive.
 

 
-3-

--------------------------------------------------------------------------------

 



(c)           Return upon Termination. Upon the termination of this Agreement
for any reason, and at any time prior thereto upon request by the Company,
Fields shall return to the Company all tangible embodiments of any Proprietary
Information in its or the Executive’s possession, including but not limited to,
originals, copies, reproductions, notes, memoranda, abstracts, and summaries.
 
(d)           Ownership. Any Proprietary Information developed or conceived by
the Executive during the term of this Agreement shall be and remain the sole
property of the Company. Fields agrees promptly to communicate and disclose all
such Proprietary Information to the Company and to execute and deliver to the
Company any instruments deemed necessary by the Company to perfect the Company’s
rights in such Proprietary Information.
 
6.           Termination of Services.
 
(a)           Additional Definitions. For purposes of this Agreement, the
following terms shall have the meanings assigned below:
 
(i)           “Cause” means (A) conviction of a crime involving moral turpitude,
or (B) a determination by the Board of Directors of the Company in good faith
that Fields [1] has failed to substantially perform the duties as set forth
herein, [2] has engaged in grossly negligent, dishonest or unethical activity,
or [3] has breached a fiduciary duty or a covenant hereunder, including without
limitation the unauthorized disclosure of Company trade secrets or confidential
information, resulting in material loss or damage to the Company.
 
(ii)           “Change in Control of the Company” means a change in control of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934 (the “Exchange Act”), if the Company were subject to such reporting
requirements; provided that, without limitation, such a change in control shall
be deemed to have occurred if any “person” (as such term is used in paragraph
13(d) and 14(d) of the Exchange Act) who on the date hereof is not a director or
officer of the Company, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities.
 
(iii)           “Determination Date” means (A) if this Agreement is terminated
by Fields or by reason of a Change in Control of the Company, the date specified
in the Notice of Termination, (B) if this Agreement is terminated for Cause by
reason of conviction of a crime involving moral turpitude, the date on which a
Notice of Termination is given, or (C) if this Agreement is terminated for Cause
for a reason other than specified in (B), thirty (30) days after Notice of
Termination is given, provided that Fields shall not have cured the reason for
such Cause during such thirty (30) day period.
 
 (iv)           “Good Reason” means a failure by the Company to comply with any
material provision of this Agreement which has not been cured within ten (10)
days after notice of such noncompliance has been given by Fields to the Company.
 

 
-4-

--------------------------------------------------------------------------------

 



(v)           “Notice of Termination” means a notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated. Any termination of this Agreement
by the Company or by Fields (other than termination pursuant to subsection 6(b)
hereof) shall be communicated by written Notice of Termination to the other
party hereto.
 
 (b)           Termination By The Company For Cause. This Agreement may be
terminated without breach of this Agreement for Cause, upon written Notice of
Termination from the Company to Fields and Fields’ failure to cure such Cause as
provided in Section 6(a)(iii)(C) hereof. If this Agreement is terminated for
Cause, the Company shall pay Fields its full Annual Base Fee accrued through the
Determination Date, and the Company shall have no further obligation to Fields
under this Agreement for other compensation or benefits accrued but unpaid prior
to the Determination Date.
 
(c)           Termination On Change of Control of the Company. This Agreement
may be terminated without breach of this Agreement at any time within twelve
months following a Change in Control of the Company at the election of Fields.
If the Agreement is terminated pursuant to this Section 6(c), Fields shall be
entitled to receive the compensation, benefits and reimbursement earned or
accrued by Fields under the terms of this Agreement prior to the Determination
Date, including any incentive bonus. In addition, Fields shall receive as a
severance payment the balance of Fields’ compensation through the end of the
then current term of this Agreement and the Stock Grant shall become fully
vested.  Also, upon Fields’ termination in connection with this Section 6(c),
Fields shall be entitled to an annual bonus for the remaining period of this
contract equal to the bonus due to Fields for the immediately preceding fiscal
year. This Agreement may not be terminated by the Company following a Change in
Control of the Company without it being a breach of this Agreement.
 
(d)           Termination by Fields. Fields may terminate this Agreement for
Good Reason in the event of the Company’s material breach of this Agreement, in
the event of the death of the Executive or if the health of the Executive should
become impaired to an extent that makes continued performance of Fields duties
hereunder hazardous to his physical or mental health or his life, provided that
Fields shall have furnished the Company with a written statement from a
qualified doctor to such effect and, provided further, that, at the Company’s
request, the Executive shall submit to an examination by a doctor selected by
the Company and such doctor shall have concurred in the conclusion of Fields’
doctor.
 
 If Fields shall terminate this Agreement because of the death or health of the
Executive, Fields shall be entitled to receive the compensation, benefits and
reimbursement earned or accrued by Fields under the terms of this Agreement
prior to the Determination Date, including any incentive bonus, and the Stock
Grant shall become fully vested;
 
If Fields shall terminate this Agreement because of the Company’s material
breach of this Agreement, Fields shall be entitled to receive  all payments,
including severance, Stock Grants and bonuses, as defined in Section 6 (c) shall
be due and payable to Fields.
 

 
-5-

--------------------------------------------------------------------------------

 



7.           Miscellaneous.
 
(a)           Severability. If any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect.
 
(b)           Notices. Any notice required or permitted hereunder to be given by
either party shall be in writing and shall be delivered personally or sent by
certified or registered mail, postage prepaid, or by private courier, or by
facsimile or telegram to the party to the address the party may designate from
time to time. A notice delivered personally shall be effective upon receipt. A
notice sent by facsimile or telegram shall be effective 24 hours after the
dispatch thereof. A notice delivered by mail or by private courier shall be
effective on the 3rd day after the day of mailing.
 
(c)           Attorney’s Fees. In the event of any action at law or equity to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees and court costs in addition to any other
relief to which such party may be entitled.
 
(d)           Governing Law. This Agreement shall be interpreted, construed,
governed and enforced according to the laws of the State of Utah. If any
provision of this Agreement is determined by a court of law to be illegal or
unenforceable, then such provision will be enforced to the maximum extent
possible and the other provisions will remain in full force and effect.
 
(e)           Successors and Assigns. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.
 
(f)           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the services described herein. This
Agreement can be amended or modified only in a writing signed by Fields and an
authorized representative of the Company.
 
(g)           Signature by Facsimile and Counterpart. This Agreement may be
executed in counterpart, and facsimile signatures are acceptable and binding on
the parties hereto.
 

 
-6-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.
 
“Company”
 
Park City Group, Inc., a Nevada corporation
 
 
By: /s/ Edward L. Clissold
 
Name: Edward L. Clissold
Title:  Chief Financial Officer
 
“Fields”
 
FIELDS MANAGEMENT, INC., a Utah corporation
 
By: /s/ Randall K. Fields
 
Name:  Randall K. Fields
 
Title:    President
 
 
 

 
 
 

 
-7-

--------------------------------------------------------------------------------

